DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 18, 26-31 and 35-47 are pending in this application.Claims 18 and 27 are presented as currently amended claims.
Claims 26, 28-31 and 35-36 are presented as previously or currently amended claims.
Claims 37-47 are newly presented.
Claims 19-25 and 32-34 have been cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 43-44 are under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 28 recites “. . . wherein a vehicle is detected at a first location that may be identified again at a second location is assigned a higher EV with respect to at least one of a first intersection and a second intersection than a detected vehicle that is detected at the first location but is not identifiable.” However, Applicant’s specification does not support prioritizing a behavior of an identified vehicle at a second intersection.
Claim 43 recites “. . . wherein the indicator of mobile device usage is at least one of removal of the mobile device from a mount and insertion of the mobile device into a mount;” however, Applicant’s specification supports “mount and insertion of the mobile device into a mount.”
Claim 44 recites “. . . wherein the indicator of the mobile device connection status is synchronization of the mobile device with a vehicle telematics system;” however, Applicant’s specification supports “synchronization with a vehicle telematics or infotainment system” not a status.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 41, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37 and 41 recites the phrase "indication of driver attention."  There is insufficient antecedent basis for this phrase in the independent claims.
Claim 44 recite “. . . wherein the indicator of the mobile device connection status is synchronization of the mobile device with a vehicle telematics system.” It is unclear how a mobile device’s synchronization and connection status are interlinked in this context, and how such an interlinkage would act as an indication of driver attention. A mobile device is capable of connecting and disconnecting from a mobile network without the interaction of a driver thus does not influence attentiveness. For the purposes of the prior art rejection below this term has been interpreted as if written “. . . wherein a mobile device connection to a vehicle telematics system which allows the uploading of driver behavior data which can be used as indicative of driver attendance is used as an indicator.” 
Claims 38-44 are rejected, or further rejected, due to dependency on a previously rejected claim. Correction or clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18, 26, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20170309171 A1) (hereinafter Zhao) in view of Kang (US 20150219463 A1) in view Hutchinson (GB 2535320 A). As regards the individual claims:
Regarding claim 18, Zhao teaches a method of:
calculating a sum of expected value (EV) of traffic from each approaching direction of an intersection during at least one of a past, present, and future time period, wherein the sum of EV of each approaching direction includes an EV of detected vehicles expected to arrive at the intersection from that approaching direction, during the at least one time period (Zhao: ¶ 052; server calculates a probe probability value for the road segment. The probe probability value for the road segment may be the probability to have a vehicle in the segment. The probe probability value may be calculated from the probe value determined in act A120. A probability distribution may be generated from the probe value determined using the count, session id, or weighted probe method. Using the variables given above (i, j, n.sub.ij, S, T, and L) and a plurality of probe reports, the probability to have a vehicle in a given segment in a time period is: [00001] p ij = n ij Σ i .Math. .Math. Σ j .Math. .Math. n ij Equation .Math. .Math. 1 Pij may be interpreted as the probability of a vehicle driven on segment i at hour j.) (Zhao: ¶ 067; the traffic volume estimations are determined for each road segment) (Zhao: Eq. 001)

    PNG
    media_image1.png
    83
    369
    media_image1.png
    Greyscale

wherein a probability of arrival of an vehicle at the signalized intersection may change as the vehicle moves and time transitions from a future time period further from the present time to another time period closer to the present time (Zhao: ¶ 059; acts may also be continuously repeated to provide updated for the traffic volume. For example additional probe reports may be identified in A210 after a traffic volume model in A230 has been generated. The traffic volume model may be generated again or updated using the new data.)
Zhao does not explicitly teach:
wherein the EV of at least one vehicle includes a Vehicle Score Stack (VSS) of the at least one vehicle, a portion of which is derived from at least one of an indication of driver distraction, an indication of vehicle operation, and an indication of parking status; however, Kang does teach:
wherein the EV of at least one vehicle includes a Vehicle Score Stack (VSS) of the at least one vehicle, a portion of which is derived from at least one of an indication of driver distraction, an indication of vehicle operation, and an indication of parking status (Kang: ¶ 018; there is provided a parking guidance system using an in-vehicle navigator with bidirectional communication, the system including: a driver device receiving destination information [and further] a real-time parking guidance system receiving parking information from each parking lot in the real time to store the parking information in a database, receiving parking reservation for the destination from the driver device, and providing the parking information for at least one parking lot close to the destination in the parking information stored in the database to the driver device. Preferably, the system may further include a parking manager device registering parking manager information to the real-time parking guidance system and receiving parking reservation, application by the real time parking guidance system to approve the parking reservation.) (Kang: ¶ 025; there is provided a real-time transportation network topology control-combined traffic flow control . . . and controlling at least one of traffic signals, road directional signals, and the number of bidirectional reversible lanes according to the transportation network topology control information received from the central center) (Kang: ¶ 026;  method may further include receiving reservation for one parking lot selected from the driver device; applying parking reservation to a parking management device of the reserved parking lot; and receiving a reservation approval result from the parking management device.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao with the teachings of Kang because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Zhao teaches collecting a variety of probe data including vehicle size, speed, location, type, and navigation preferences (Zhao: ¶ 069-073) while Kang teaches the element of considering parking status as an additional type of data to influence traffic controller behavior. The combining of parking status data as an additional type of probe data to be used in Zhao’s method would be obvious to a person of ordinary skill in the art. Further, the combination of these elements results in the predictable benefit of providing additional data that could be used to assess the best traffic flow; thus, the combination is obvious to a person of ordinary skill in the art.
Neither Zhao nor Kang teach:
ranking the sum of EV of each approaching direction in relation to the sum of EV of each of the approaching directions of the intersection during the same at least one time period; however, Hutchinson does teach:
ranking the sum of EV of each approaching direction in relation to the sum of EV of each of the approaching directions of the intersection during the same at least one time period (Hutchinson: Pg. 8, ln 29 - Pg. 9, ln. 2; The weighted demand for each traffic signal may determine a forced green time to be sent to each traffic light which determines when the light should [be] forced green [which] may be considered to be a request that the light turns to green as soon as it is safe to do so or as soon as it is possible to do so whilst respecting any other constraints placed on the operation of the system [thereby ranking that approach as first and above other approaches]) (Hutchinson: Pg.  19 In 22-24; Alternatively, the processing means may give a higher priority to traffic approaching one traffic signal compared to the other, so for the same traffic demand at each traffic signal one may have a higher relative green time than the other)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao with the teachings of Hutchinson because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Zhao and Hutchinson’s base methods are similar devices designed to determine traffic flows and adjust infrastructure and vehicle behaviors to optimize various outcomes including minimizing travel time; however, Hutchinson’s method has been improved by using a ranked sum based on direction. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Hutchinson’s known improvement to Zhao using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow better timing optimization  (Hutchinson: Pg. 3, lns. 21-24) during certain operation conditions such as when uneven traffic flows biased toward particular directions like during rush hour.
Hutchinson further teaches:
selecting at least one of an approaching direction of the intersection and a time period having a highest combined sum of EV (Hutchinson: Pg. 8, ln 29 - Pg. 9, ln. 2; The weighted demand for each traffic signal may determine a forced green time to be sent to each traffic light which determines when the light should [be] forced green [which] may be considered to be a request that the light turns to green as soon as it is safe to do so or as soon as it is possible to do so whilst respecting any other constraints placed on the operation of the system [thereby ranking that approach as first and above other approaches]) (Hutchinson: Pg.  19 In 22-24; Alternatively, the processing means may give a higher priority to traffic approaching one traffic signal compared to the other, so for the same traffic demand at each traffic signal one may have a higher relative green time than the other)
sending at least one request to at least one of a traffic signal controller and a traffic light to provide at least one traffic signal in the at least one approaching direction selected (Hutchinson: Pg. 9 lns. 8-11; Each traffic light signal may include a receiver that receives the weighted demand value for that signal, or other related timing signals produced by the controller, and a driver that produces drive signals for the lights of the signal head in response to the weighted demand signal.)
wherein the request comprises at least one of a time extension in a presently permitted approaching direction and a change of direction to a subsequent approaching direction (Hutchinson: Pg. 9 lns. 16-18; weighted demand may be representative of the percentage of time each light should be on green rather than red (or on red rather than green). It may be expressed as a fraction or ratio, or as absolute times in seconds. This information may be post processed to produce timing information for each traffic light.)
and for at least one of a duration of time until a maximum green time for the direction has been reached, a duration of time less than the maximum green time for the direction has been reached and the sum of EV approaching the direction has changed to be less than the sum of EV of another direction, and a duration of time until the at least one vehicle has passed through the intersection (Hutchinson: Pg. 13, ln. 29 – Pg. 14, ln. 2;The weighted demand for each traffic signal may determine a forced green time  [where a] forced green time may be considered to be a request that the light turns to green as soon as it is safe to do so or as soon as it is possible to do so.) (Hutchinson: Pg. 13, lns. 31-35; The processing means may generate weighted demand signals using an evolving model of flow of vehicles across the junction that is updated by the information contained in the output signals from radar apparatus or from the demand signals for each traffic signal/radar apparatus.)
Regarding claim 26, as detailed above, Zhao as modified by Kang as modified by Hutchinson teach the invention as detailed with respect to claim 18. Zhao further teaches:
wherein the EV of a detected vehicle is proportional to at least one of (Zhao: ¶ 044; the probe vehicle 97 may generate a probe report that include)
and an estimated time for the vehicle to arrive at the intersection (Zhao: ¶ 044; the time (for example, T0), the location (Segment 91), and the speed of the probe vehicle. Each probe report may be transmitted to the server 125 as the report is generated or a later time. The server 125 receives and collects the probe reports from each probe vehicle or probe device. The server 125 may then sort or assign the probe reports to a segment and a time period)
wherein the estimated time to arrive may be derived from at least one of a speed limit, an average speed, and a relative speed of the vehicle (Zhao: ¶ 051; counting or assigning probes may be to use a count by weighted probed method. The count by weight probed method (or weighted method) counts the number of probes on segment “i”, for a time period (such as an hour) of the day “j” as n.sub.ij, each probe may be weighted as a function of the probe speed, probe cycle and length of the segment. For example, each probe may be weighted by S*T/L, where S is the probe speed (e.g. 5 meters per segment), T is probe cycle (e.g. 1 sec) and L is the length of the segment (e.g. 10 meters).)
Regarding claim 47, as detailed above, Zhao as modified by Kang as modified by Hutchinson teach the invention as detailed with respect to claim 18.  Kang further teaches:
wherein the indication of parking status includes disclosure of a trip destination and a parking reservation at the trip destination (Kang: ¶ 018; there is provided a parking guidance system using an in-vehicle navigator with bidirectional communication, the system including: a driver device receiving destination information [and further] a real-time parking guidance system receiving parking information from each parking lot in the real time to store the parking information in a database, receiving parking reservation for the destination from the driver device, and providing the parking information for at least one parking lot close to the destination in the parking information stored in the database to the driver device. Preferably, the system may further include a parking manager device registering parking manager information to the real-time parking guidance system and receiving parking reservation, application by the real time parking guidance system to approve the parking reservation.) (Kang: ¶ 025; there is provided a real-time transportation network topology control-combined traffic flow control . . . and controlling at least one of traffic signals, road directional signals, and the number of bidirectional reversible lanes according to the transportation network topology control information received from the central center) (Kang: ¶ 026;  method may further include receiving reservation for one parking lot selected from the driver device; applying parking reservation to a parking management device of the reserved parking lot; and receiving a reservation approval result from the parking management device.)
Claims 27-30 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kang in view of Hutchinson in view of Mintz (US 20200234582 A1). As regards the individual claims:
Regarding claim 27, as detailed above, Zhao as modified by Kang as modified by Hutchinson teach the invention as detailed with respect to claim 18. Previously applied art does explicitly teach:
wherein an vehicle detected at a first location that may be identified again at a second location; however, Mintz does teach:
wherein an vehicle detected at a first location that may be identified again at a second location (Mintz: ¶ 088-090; toll charging center applying tolling and privileged tolling [uses inter alia] b) a car plate identification system for inspection, using for example Automatic Number Plate Recognition (ANPR), while enabling discrimination between vehicles which are entitled and vehicles which are not entitled to privileges.)
Before the filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Kang as modified by Hutchinson with the teachings of Mintz based on a motivation to enhance a predictive traffic load balancing system designed to maximize flow on urban road networks by applying demand monitoring and mathematical predictions (Mintz: ¶ 001, 049).
Mintz further teaches:
is assigned a higher EV with respect to at least one of a first intersection and a second intersection than a detected vehicle that is detected at the first location but is not identifiable (Mintz ¶ 066; when the percentage of path controlled trips is so small, and sparsely distributed on the network, that lack of coordination is not expected to be a substantial cause for reduction in the level of the traffic flow on the network. In such conditions, path control may also refer to non coordinated planning of paths for path controlled trips, while still using controlled predictions as feedback for further non coordinated planning of path controlled trips. In this respect, the path control enables to correct paths of path-controlled trips according to feedback from a controlled prediction that includes the effect of non coordinated planned paths performed with a prior path [earlier intersection] control cycle.)
Regarding claim 28, as detailed above, Zhao as modified by Kang as modified by Hutchinson as modified by Mintz teach the invention as detailed with respect to claim 27. Mintz  further teaches:
wherein the identifiable vehicle is assigned a higher EV with respect to at least one intersection (Mintz: ¶ 182-186; [method to improve traffic flow on a road network by] dynamic assignments of paths are possibly used with processes of coordination control iterations and/or, wherein coordination control phases possibly apply fairness related processes applying non travel time related discrimination among assigned path controlled trips and/or, wherein processes of coordination control iterations are possibly used in addition to coordination control cycles [by] tracking by in-vehicle apparatus the actual path of the trip)
of an intended route if the identifiable vehicle is known and is associated with the intended route during the present time period (Mintz: ¶ 188; determining by in-vehicle apparatus the privilege, entitling usage of the assigned path, according to predetermined criteria for the level of the match determined by the comparison)
Regarding claim 29, as detailed above, Zhao as modified by Kang as modified by Hutchinson teach the invention as detailed with respect to claim 18. Previously applied art does explicitly teach:
wherein selecting comprises selecting a range of time periods, including at least one of: the present time period; however, Mintz does teach:
wherein selecting comprises selecting a range of time periods, including at least one of: the present time period (Mintz: ¶ 165; Dynamic changes in capacities on network roads, for example, road maintenance, obstacles such as interfering parking, etc. . . . update the capacities of links on the road network map used by the traffic prediction layer and by the paths planning layer)
Before the filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Hutchinson with the teachings of Mintz based on a motivation to enhance a predictive traffic load balancing system designed to maximize flow on urban road networks by applying demand monitoring and mathematical predictions (Mintz: ¶ 001, 049).
Mintz further teaches:
to maximize throughput of the sum of EV relative to that of a total sum of EV of all approaching directions of the intersection during a duration of the same time periods, and within at least one of a minimum time constraint and a maximum time constraint for at least one of the approaching directions, during operation of the signalized intersection in a fixed order of directions (Mintz: ¶ 165; paths planning layer is the top layer of a path control system which preferably calculates coordinated sets of paths aimed at progressively being adapted dynamically to maintain substantial fair coordination of paths under non linear time varying conditions, with the objective to maximize traffic flow by assigning preferably coordinated sets of paths to path controlled trips.)
Regarding claim 30, as detailed above, Zhao as modified by Kang as modified by Hutchinson teach the invention as detailed with respect to claim 18. Previously applied art does explicitly teach:
wherein selecting comprises selecting a range of time periods, including at least one of the present time period and a future time period; however, Mintz does teach:
wherein selecting comprises selecting a range of time periods, including at least one of the present time period and a future time period (Mintz: ¶ 165; Dynamic changes in capacities on network roads, for example, road maintenance, obstacles such as interfering parking, etc. . . . update the capacities of links on the road network map used by the traffic prediction layer and by the paths planning layer)
Before the filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao with the teachings of Mintz based on a motivation to enhance a predictive traffic load balancing system designed to maximize flow on urban road networks by applying demand monitoring and mathematical predictions (Mintz: ¶ 001, 049).
Mintz further teaches:
and at least one of a present combination of approaching directions and a subsequent combination of approaching directions, to maximize throughput of the sum of EV relative to that of a total sum of EV of all approaching directions of the intersection for a duration of the range of time periods (Mintz: ¶ 165; paths planning layer is the top layer of a path control system which preferably calculates coordinated sets of paths aimed at progressively being adapted dynamically to maintain substantial fair coordination of paths under non linear time varying conditions, with the objective to maximize traffic flow by assigning preferably coordinated sets of paths to path controlled trips.)
And Hutchinson further teaches:
during operation of the signalized intersection in a flexible order of directions (Hutchinson: Pg.  19, In 34 -  page 20, In 9; system may be arranged to recognize the relative weight of traffic demand at each signal and convert that to an optimised timing . . . by processing the output signals from the radar apparatus. In the limiting case where no traffic is producing a demand at one signal and there is high vehicular demand at the other signal the system may provide such green time to the high demand to diminish the demand to zero. In this limiting case it may be prudent within the system to have green time maximum and green time minimum settings that the traffic demand cannot over-ride. If the high demand is not diminished within this pre-set maximum green time then a red signal may be called at the high demand signal and the system may progress such that a green minimum time may be applied at the signal with no demand before returning to continue diminishing the high demand)
Regarding claim 35, as detailed above, Zhao as modified by Kang as modified by Hutchinson teach the invention as detailed with respect to claim 18. Previously applied art does explicitly teach:
wherein calculating and ranking are performed at least once during a present time period for at least one of the present and a future time period; however, Mintz does teach:
wherein calculating and ranking are performed at least once during a present time period for at least one of the present and a future time period (Mintz: ¶ 406; an indication of inability to apply required frequency of control steps may be provided by evaluating updated data about the overall current and preferably also respective anticipated relatively loaded links on the network (not just links associated with the load balancing priority layer) during the load balancing . . . then, preferably according to a match with stored data, respective constraint is determined for desirable concentration of the traffic flow on restricted part of preferred links on the network.)
Before the filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao with the teachings of Mintz based on a motivation to enhance a predictive traffic load balancing system designed to maximize flow on urban road networks by applying demand monitoring and mathematical predictions (Mintz: ¶ 001, 049).
Regarding claim 36, as detailed above, Zhao as modified by Kang as modified by Hutchinson as modified by Mintz teach the invention as detailed with respect to claim 35. Mintz further teaches:
selecting at least once during a present time period for at least one of the present and a future time period (Mintz: ¶ 406; an indication of inability to apply required frequency of control steps may be provided by evaluating updated data about the overall current and preferably also respective anticipated relatively loaded links on the network (not just links associated with the load balancing priority layer) during the load balancing . . . then, preferably according to a match with stored data, respective constraint is determined for desirable concentration of the traffic flow on restricted part of preferred links on the network.)
Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as modified by Kang is in view of Hutchinson as further modified by Mintz as further modified by Chandra (US 8050854 B1). As regards the individual claims:
Regarding claim 31, as detailed above, Zhao as modified by Kang as modified by Hutchinson teach the invention as detailed with respect to claim 30. None of Zhao, Hutchinson, Kang, or Mintz explicitly teach:
wherein at least one of selecting and sending is performed after a minimum time constraint of at least one of the approaching direction is met; however, Chandra does teach:
wherein at least one of selecting and sending is performed after a minimum time constraint of at least one of the approaching direction is met (Chandra: Col. 5 lns. 31-33; adaptive control system determines a plan identifying a guaranteed green light time and a minimum green duration and a period for the plan).
Before the filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao with the teachings of Chandra based on a motivation to implement a traffic system that seek to reduce congestion by adapting to varying amounts of demand in a non-linear fashion (Chandra: ¶ 034-036).
Claims 37-40 rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kang in view of Hutchinson in view of Schrader (US 20130303143 A1) . As regards the individual claims:
Regarding claim 37, as detailed above, Zhao as modified by Kang as modified by Hutchinson teach the invention as detailed with respect to claim 18. None of Zhao, Hutchinson, Kang, or Schrader explicitly teaches:
wherein the indication of driver attention includes the driver's mobile device operating in a mode that limits a set of available features and apps to less than a total set of features and apps; however, Schrader discloses the claimed limitation except in lieu of an automated indication of driver’s attention, Schrader relies on the indication as determined by an authority, such as a parent (Schrader: ¶ 051; Reported unsafe events can include a teenage driver [inter alia] manually overriding the safe driving mode to use the device while the vehicle is moving, disabling the safe driving lock screen) (Schrader: ¶ 064; [while] A safe driving event can include a driver having a safe driving mode 314 activated on his or her mobile device while driving a vehicle)(Schrader: ¶ 052; service 302 can then aggregate the safe driving events 316 and the unsafe driving events 318 to generate a safe driving report [to be reported to an authority, such as a parent]) (Schrader: ¶ 045; [then t]he safe driving mode settings can all be set remotely from an authoritative phone device, such as a parent's mobile phone.)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute an autonomous method of assessing driver attention, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192) and doing so would provide the obvious advantage of eliminating the need for manual authoritative oversight, which is costly.
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao with the teachings of Schrader because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Zhao teaches collecting a variety of probe data including vehicle size, speed, location, type, and navigation preferences (Zhao: ¶ 069-073) while Schrader teaches the element of considering phone settings as an additional type of data to assess driver attention. The combining of driver-phone interaction data as an additional type of probe data to be used in Zhao’s method would be obvious to a person of ordinary skill in the art. Further, the combination of these elements results in the predictable benefit of providing additional data that could be used to assess driver actions in a traffic flow; thus, the combination is obvious to a person of ordinary skill in the art.
Regarding claim 38, as detailed above, Zhao as modified by Kang as modified by Hutchinson as modified by Schrader teaches the invention as detailed with respect to claim 37. Schrader further teaches:
wherein the total set of features and apps that is limited includes at least one of a messaging, emailing, video displaying, non-emergency phone use, web browsing, audio playing, and gaming function (Schrader: ¶ 085; a user owner of the mobile device may set-up the device to lock when not in use so that someone else cannot access the full functionality of applications, such as email and text, and/or have access to the Internet via a browser application without providing authentication credentials such as a personal identification number (PIN), login, or other authentication credential.)
Regarding claim 39, as detailed above, Zhao as modified by Kang as modified by Hutchinson as modified by Schrader teaches the invention as detailed with respect to claim 38. Schrader further teaches:
wherein the mobile device operating mode's limitations are removed after the vehicle comes to a stop (Schrader: ¶ 029; the safe driving service can override the safe driving mode and return the device to normal user mode operation, such as when the device moved in manner that indicates use of the device is safe, such as when determining that driving has stopped.)
Regarding claim 40, as detailed above, Zhao as modified by Kang as modified by Hutchinson as modified by Schrader teaches the invention as detailed with respect to claim 39. Schrader further teaches:
wherein the limitations are removed after the vehicle remains stationary for at least a time period(Schrader: ¶ 029; the safe driving service can override the safe driving mode and return the device to normal user mode operation, such as when the device moved in manner that indicates use of the device is safe, such as when determining that driving has stopped.)
Claims 41- 44 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kang in view of Hutchinson in view of Schrader in view of Fields (US 20210166323 A1). As regards the individual claims:
Regarding claim 41, as detailed above, Zhao as modified by Kang as modified by Hutchinson as modified by Schrader teaches the invention as detailed with respect to claim 37. Previously applied art does not explicitly teach:
wherein the indication of driver attention includes at least one indicator of mobile device usage, mobile device motion relative to the vehicle, a mobile device connection status to the vehicle; however, Fields does teach:
wherein the indication of driver attention includes at least one indicator of mobile device usage, mobile device motion relative to the vehicle, a mobile device connection status to the vehicle (Fields: ¶ 098; sensor array 326 may be configured to sample the one or more sensor metrics in accordance with any suitable sampling rate and/or based upon one or more conditions being satisfied [inter alia] sensor array 326 may be configured to implement one or more gyroscopes to improve the accuracy of the measured one or more sensor metrics and to determine whether the phone is in use or stationary within a vehicle)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao with the teachings of Fields because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Zhao teaches collecting a variety of probe data including vehicle size, speed, location, type, and navigation preferences (Zhao: ¶ 069-073) while Fields teaches the element of considering phone movement as an additional type of data to assess traffic and driver performance. The combining of driver-phone interaction data as an additional type of probe data to be used in Zhao’s method would be obvious to a person of ordinary skill in the art. Further, the combination of these elements results in the predictable benefit of providing additional data that could be used to assess driver actions in a traffic flow; thus, the combination is obvious to a person of ordinary skill in the art.
Regarding claim 42, as detailed above, Zhao as modified by Kang as modified by Hutchinson as modified by Schrader as modified by Fields teach the invention as detailed with respect to claim 41. Fields further teaches:
wherein the indicator of mobile device usage is motion of the mobile device relative to that of the vehicle (Fields: ¶ 098; sensor array 326 may be configured to sample the one or more sensor metrics in accordance with any suitable sampling rate and/or based upon one or more conditions being satisfied [inter alia] sensor array 326 may be configured to implement one or more gyroscopes to improve the accuracy of the measured one or more sensor metrics and to determine whether the phone is in use or stationary within a vehicle)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao with the teachings of Fields because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Zhao teaches collecting a variety of probe data including vehicle size, speed, location, type, and navigation preferences (Zhao: ¶ 069-073) while Fields teaches the element of considering phone movement as an additional type of data to assess traffic and driver performance. The combining of driver-phone interaction data as an additional type of probe data to be used in Zhao’s method would be obvious to a person of ordinary skill in the art. Further, the combination of these elements results in the predictable benefit of providing additional data that could be used to assess driver actions in a traffic flow; thus, the combination is obvious to a person of ordinary skill in the art.
Regarding claim 43, as detailed above, Zhao as modified by Kang as modified by Hutchinson as modified by Schrader as modified by Fields teach the invention as detailed with respect to claim 41. None explicitly  teach:
wherein the indicator of mobile device usage is at least one of removal of the mobile device from a mount and insertion of the mobile device into a mount ; however, Schrader discloses the claimed limitation except for instead of an automated indication of driver’s attention, Schrader relies on the indication as determined by an authority, such as a parent:
wherein the indicator of mobile device usage is at least one of removal of the mobile device from a mount and insertion of the mobile device into a mount  (Schrader: ¶ 051; The safe driving service 302 is implemented to register safe driving events 316 and unsafe driving events 318 associated with use (or non-use) of the mobile device by a user who is currently driving [including] any other combination of a user driving and using a mobile device at the same time.) (Schrader: ¶ 164; The device 1702 also includes input/output (I/O) interfaces 17013, such as data network interfaces that provide connection and/or communication links between the device, data networks, and other devices. The I/O interfaces can be used to couple the device to any type of components, peripherals, and/or accessory devices. The I/O interfaces also include data input ports via which any type of data, media content, and/or inputs can be received, such as user inputs to the device, as well as any type of audio, video, and/or image data received from any content and/or data source.)(Schrader: ¶ 052; service 302 can then aggregate the safe driving events 316 and the unsafe driving events 318 to generate a safe driving report [to be reported to an authority, such as a parent]) (Schrader: ¶ 045; [then t]he safe driving mode settings can all be set remotely from an authoritative phone device, such as a parent's mobile phone.)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute an autonomous method of assessing driver attention, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192) and doing so would provide the obvious advantage of eliminating the need for manual authoritative oversight, which is costly.
Regarding claim 44, as detailed above, Zhao as modified by Kang as modified by Hutchinson as modified by Schrader as modified by Fields teach the invention as detailed with respect to claim 41.  Fields further teaches:
wherein the indicator of the mobile device connection status is synchronization of the mobile device with a vehicle telematics system (Fields: ¶ 005; telematics data may be received via wireless communication over one or more radio links from a computing device traveling with a vehicle [wherein thee] average travel environment may be used to generate a risk profile. An auto insurance policy option may be generated based upon the risk profile and transmitted via wireless communication to the computing device to facilitate an insured's review and approval of the auto insurance policy option. The provided auto insurance policy option may be based upon a risk associated with the average travel environment.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao with the teachings of Fields because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Zhao teaches collecting a variety of probe data including vehicle size, speed, location, type, and navigation preferences (Zhao: ¶ 069-073) while Fields teaches the element of telematics-uploaded data to assess traffic and driver performance. The combining of data connectivity as an additional type of probe data to be used in Zhao’s method would be obvious to a person of ordinary skill in the art. Further, the combination of these elements results in the predictable benefit of providing additional data that could be used to assess driver actions in a traffic flow; thus, the combination is obvious to a person of ordinary skill in the art.
Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kang in view of Hutchinson in view of Fields. As regards the individual claims:
Regarding claim 45, as detailed above, Zhao as modified by Kang as modified by Hutchinson teach the invention as detailed with respect to claim 18. None explicitly teach:
wherein the indication of vehicle operation includes at least one of an indicator of a driver hand position status on a steering wheel, a driver seatbelt status, and a turn signal status; however, Fields does teach:
wherein the indication of vehicle operation includes at least one of an indicator of a driver hand position status on a steering wheel, a driver seatbelt status, and a turn signal status(Fields: ¶ 200; one point may be added for consistent use of turn signals, etc.) (Fields: ¶ 248; indicating a negative evaluation has been received, which may include an indication of a cause of the negative evaluation (e.g., failure to signal a lane change, excessive lane changing, etc.).)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao with the teachings of Fields because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Zhao teaches collecting a variety of probe data including vehicle size, speed, location, type, and navigation preferences (Zhao: ¶ 069-073) while Fields teaches the element of considering turn signal use as an additional type of data to assess traffic and driver performance. The combining of turn signal utilization data as an additional type of probe data to be used in Zhao’s method would be obvious to a person of ordinary skill in the art. Further, the combination of these elements results in the predictable benefit of providing additional data that could be used to assess driver actions in a traffic flow; thus, the combination is obvious to a person of ordinary skill in the art.
Regarding claim 46, as detailed above, Zhao as modified by Kang as modified by Hutchinson teach the invention as detailed with respect to claim 45. Fields further teaches:
wherein the vehicle turn signal is activated for more than at least one of a predetermined distance and a predetermined time period while traveling on only one road segment (Fields: ¶ 200; one point may be added for consistent use of turn signals, etc.) (Fields: ¶ 248; indicating a negative evaluation has been received, which may include an indication of a cause of the negative evaluation (e.g., failure to signal a lane change, excessive lane changing, etc.).)
Response to Arguments
Applicant's arguments filed November 25, 2022 with respect to claims 18, 26-31 and 35-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Cross (US 20140247159 A1) which discloses, in part, a system improve traffic systems that seek to reduce congestion by allowing vehicle to request a higher priority based upon their role in mass transit and Miller (WO 2015157580 A1) which discloses an automated traffic control process and system providing automatic remote monitoring the locations of one or more remote vehicles, determining which vehicles fall within one or more preference categories, and if a vehicle in a particular preference category is detected as approaching a remote intersection, issuing a preemption instruction to a traffic signal controller for the remote intersection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         




/MACEEH ANWARI/Primary Examiner, Art Unit 3663